Per Curiam.
This was an action of replevin instituted in the District Court of the city of Trenton. The judgment is assailed on two grounds—first, that there was no proof as to the value *572of the goods in question, and second, that since the possession of the defendant was not unlawfully taken that there was no proof of a demand for their return having been made. The record does show that there was evidence as to the value of the goods in question, and that a written demand for their return was made before the action was commenced.
The judgment should be affirmed.